Citation Nr: 0817770	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  05-22 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder (to include adjustment disorder with depressed mood) 
as secondary to service-connected diabetes mellitus, 
peripheral diabetic polyneuropathies and erectile 
dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 determination by the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida.

In February 2008, the veteran provided testimony at a Travel 
Board hearing held before the undersigned Veterans Law Judge.  
A copy of the transcript is of record.


FINDING OF FACT

The evidence, overall, demonstrates that the veteran's 
acquired psychiatric disorder is not shown to be secondary to 
service-connected disability or to his service.


CONCLUSION OF LAW

Service connection for acquired psychiatric disorder (to 
include an adjustment disorder with depressed mood) is not 
established.  38 U.S.C.A. 1110, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Except as provided in 38 C.F.R. § 3.300(c), pertaining to 
secondary service connection for ischemic heart disease or 
other cardiovascular disease based on the effects of tobacco 
products, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (as in effect before and 
after October 10, 2006).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease, will be service connected.  However, VA 
will not concede that a non-service-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities and determine the extent 
of aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§ 3.310 (b), added effective October 10, 2006, 71 Fed. Reg. 
52744-52747 (Sept. 7, 2006).

The addition of 38 C.F.R. § 3.310(b) effective as of October 
10, 2006, does not affect the consideration or the outcome of 
this case.  This new paragraph was added to implement a 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in the case of Allen v. Brown, 7 Vet. App. 439 
(1995).  The holding in that case has been binding on VA 
since it was issued in 1995.  Thus, the regulatory provisions 
added by 38 C.F.R. § 3.310(b) simply conform VA regulations 
to the court's decision, the holding of which has been 
applicable during the entire period of this appeal.

It is important to note that a layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (which holds 
that a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  

In October 2003, a VA authorized examination for peripheral 
neuropathies noted a medical history of depression in an 
April 2002 visit to Dr. "C" from Lake City, Florida.  The 
VA examiner noted April 2002 and June 2003 records from Dr. C 
citing depression.  The veteran's stated medical history 
included depression for several years, the symptoms of which 
were being "treated by the local doctor", as well as 
feelings of isolation and frustration at times.  

The diagnoses included "depression, by veteran's history and 
medical records, most likely secondary to" diabetes 
mellitus, polyneuropathy of the legs, and erectile 
dysfunction.

The October 2003 VA examination served as an informal claim 
for depression as secondary to the diabetes mellitus.  The 
veteran has stated that his diabetes mellitus has caused him 
depression and worry about the disease process and possible 
future complications secondary to his service-connected 
disabilities.

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  Evidence submitted by the 
appellant includes VA outpatient records and private medical 
records detailing treatment for various medical problems, 
including psychiatric treatment and medication.  Based on the 
above, the evidence indeed shows a current psychiatric 
disorder.

The second requirement for secondary service connection is a 
current service-connected disease or injury, because a 
disability which is proximately due to or the result of a 
service-connected disease or injury may be service connected.  
38 C.F.R. § 3.310(a).  The veteran is service connected for 
diabetes mellitus type II with erectile dysfunction, at a 
disability rating of 20 percent, effective August 20, 2001; 
peripheral diabetic polyneuropathy of the left and right leg, 
at a disability rating of 10 percent for each, effective May 
14, 2003; peripheral neuropathy of the left and right arm, at 
a disability of 10 percent for each, effective September 22, 
2006.  The veteran is therefore eligible to claim service 
connection for a disability that is the result of his 
diabetes mellitus with erectile dysfunction and 
polyneuropathies.

The third requirement for establishing secondary service 
connection is medical evidence that the claimed disability is 
proximately due to or the result of the service-connected 
diseases or injuries.  

To fulfill the burden of proof for secondary service 
connection, the medical evidence must demonstrate that the 
current disability was at least as likely as not (a 50 
percent probability) caused by, or a result of, the service-
connected injuries or diseases.  

The service medical records are silent for any complaints, 
diagnoses, or treatments for any psychiatric condition.  
There is therefore no basis for granting this claim on a 
direct basis.

The post-service medical records include many treatment 
visits for the veteran's diabetes mellitus and resulting 
complications.  However, most of the examinations do not 
clearly determine whether the service-connected conditions 
caused the psychiatric disorder.  Indeed, the records provide 
conflicting or indeterminate causes for the mood fluctuations 
and anxiety, irritability, and insomnia, symptoms of post-
traumatic stress disorder (PTSD).  The Board finds that the 
records, overall, indicate a disorder not associated with the 
service connected problems, put with other issues, that will 
be addressed below. 

The veteran was issued a VA authorized mental disorder 
evaluation in March 2004 pursuant to this informal claim.  
The examiner noted the veteran's retirement from the VA in 
2003 based upon medical problems after working as a nursing 
assistant for 29 years, as well as the veteran's unsuccessful 
attempts to be hired in another capacity.  The examiner noted 
that this caused the veteran situational depression over the 
years and loss of sleep.  The veteran reported that he had 
depression and loss of sleep prior to his illness, feeling 
"blue and withdrawn" due to stress at work.  The diagnosis 
was adjustment disorder with depressed mood.  

The examiner opined that he could not state whether the 
depression is a direct derivative of the service-connected 
condition, explaining that the veteran has a stated pattern 
of responding to situational stress with depressed mood over 
the years even prior to his illnesses.  The examiner noted 
that the veteran appeared to emphasize his concern over 
recurring cancer as his primary health concern, which is not 
a service-connected disease, providing some evidence against 
his own claim.  The examiner added that the veteran was 
responding to functional loss due to retirement, such a 
finding providing more evidence against this claim.  

The examiner stated in summary that the three different 
factors which could be contributing to the veteran's 
depressed mood were the combination of medical problems which 
contributed to his retirement, the impact of retirement and 
loss of social interaction, and chronic pain complaints.  

The Board must find that this opinion is entitled to some 
probative weight and provides evidence against this claim.

In December 2004, Dr. C submitted a statement in support of 
the veteran's claim.  Dr. C wrote that the veteran suffers 
from Type II diabetes mellitus, and that "the following 
symptoms are related to the above mentioned diagnosis, and 
are progressively increasing in severity: insomnia, 
depression, fatigue, peripheral neuropathy, hypertension, 
erectile dysfunction."  Because no further explanation is 
offered, Dr. C's opinion relating the veteran's depression to 
his diabetes mellitus is entitled to minimal probative 
weight.

In March 2005, a medical record from Dr. "R" notes that the 
veteran "came here requesting letter stating that patient 's 
diabetes is the cause of his depression."  Dr. R's 
assessment was of "depression possibly secondary to chronic 
illness, erectile dysfunction, diabetes, diabetic 
neuropathy".  Dr. R's opinion is not definite and does not 
state whether the current acquired psychiatric disorder was 
at least as likely as not caused by the service-connected 
disabilities.

In March 2005, a VA outpatient psychiatry consult notes the 
veteran's diagnosis as PTSD, moderate to severe, including 
symptoms of nightmares and frequent awakening, general 
jumpiness and road rage, and hesitancy to be around crowds.  
The veteran stated that the symptoms had become more of a 
problem since his retirement.  

A December 2005 rating decision denied the veteran's claim 
for PTSD due to a lack of confirmed stressor events.  The 
veteran's oft-diagnosed PTSD is therefore not service 
connected, and only provides evidence against this claim as 
it indicates a problem not associated with the service 
connected disorders. 

In this regard, the fact that the VA has denied service 
connection for PTSD does not imply that the veteran could not 
have PTSD related to post-service events.  In any event, 
indications of PTSD do no support the veteran's belief that 
this problem comes from depression associated with his 
service connected disorders.

Further VA outpatient treatment records, in February 2006, 
May 2006, and July 2006, each refer to the veteran's PTSD 
symptoms.  None of these records relate the psychiatric 
condition to the service-connected diabetes or other 
resultant service-connected disabilities, providing evidence 
against this claim. 

Simply stated, the Board finds that the VA examination, the 
post-service treatment records (overall), and the service 
records provide evidence against this claim.  There is no 
clear medical indication that the conditions are proximately 
due to or the result of the service-connected disability and 
sufficient evidence against such a finding that is of high 
probative value.  The Board finds that the medical evidence 
that supports this claim is of low probative weight.  The 
Board finds that the veteran's statements and the medical 
evidence that supports this claim are outweighed by the 
medical evidence against this claim.       

Based on the above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for an acquired 
psychiatric disorder on a secondary basis.  In denying his 
claim, the Board has considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in November 2004 that fully addressed 
all four notice elements.  The letter informed the appellant 
of what evidence was required to substantiate the claim and 
of the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in her or his possession to the AOJ.  
Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of her or his claim 
and given ample time to respond, but the AOJ also 
readjudicated the case by way of a statement of the case 
issued in January 2005 after the notice was provided.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board, based on a review of the appellant's 
statements in this case, finds that the claimant has 
demonstrated an understanding of the evidentiary 
requirements, rebutting any presumption of prejudice.  As 
such, even if there were some type of problem with the notice 
provided by the RO, the Board finds that there have been no 
notice errors that have resulted in any prejudice to the 
appellant or affected the essential fairness of the 
adjudication. Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records through July 2007.  The veteran submitted 
private records and statements from Dr. C and Dr. R, and was 
provided an opportunity to set forth his contentions during 
the Travel Board hearing before the undersigned Veterans Law 
Judge in February 2008.  The appellant was afforded a VA 
medical examination in March 2004.  Significantly, neither 
the appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

Service connection for acquired psychiatric disorder on a 
secondary basis is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


